Citation Nr: 0704596	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-27 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral arm 
disabilities.  

2.  Entitlement to service connection for bilateral hand 
disabilities.  

3.  Entitlement to service connection for a right leg 
disability.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran does not have current diagnoses of bilateral 
arm or hand disabilities.  

2.  The veteran's right leg disability, right shoulder 
disability, and neck disability were not caused by his active 
military service from May 1963 to April 1965.


CONCLUSION OF LAW

Service connection for bilateral arm, hand, right leg, right 
shoulder, and neck disabilities is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran does not have current diagnoses 
of bilateral hand or arm disabilities.  His service medical 
records (SMRs) and separation examination indicate that he 
had a ganglion on his right wrist, which existed prior to, 
and did not worsen, during service.  However, there are no 
medical records to indicate that he currently has a 
disability of his right wrist.  As there is no evidence of 
current bilateral hand or arm disabilities, those appeals 
must be denied.  

Submitting claims for disabilities in which there is 
currently no indication of their existence by any medical 
provider not only provides evidence against these claims, but 
undermines the veteran's overall credibility, as discussed 
below.  

The veteran has current diagnoses of arthritis of the 
shoulders, knees, and cervical spine (neck).  Therefore he 
has disabilities of the right leg, right shoulder, and neck 
for VA purposes.  

The veteran's SMRs show that he was in a truck accident in 
November 1963.  He hurt his left thigh and had no fractures.  
There is no indication of a chronic disorder associated with 
this accident.  Following this accident, the veteran was 
treated by the service for a series of minor disorders (sore 
throat, etc.) not at issue before the Board at this time.  
Importantly, during these post-accident treatments, he made 
no reference to any problems associated with the truck 
accident or his current claimed disorders, providing highly 
probative evidence against these claims.   

The veteran's separation examination was normal.  Overall, 
the Board must find that the SMRs provide strong evidence 
against these claims, failing to indicate a chronic disorder 
associated with the accident at issue in this case. 

Most importantly, at his separation examination in February 
1965, the veteran specifically denied the types of problems 
at issue before the Board at this time, including (for 
example) arthritis, a trick knee, painful shoulder, or joint 
deformity.  The fact that the veteran did note other problems 
(not at issue before the Board at this time) clearly 
indicates that the veteran carefully reviewed this form.  
Thus, the veteran's own statements at his separation from 
service provide highly probative evidence against his own 
claims at this time. 

The highly probative and highly negative evidence revealed 
within the SMRs can not be underestimated, and will be 
addressed further below.

The veteran's post-service medical records do not show 
treatment for arthritis until 1999.  

The Board must note the lapse of over thirty years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

In August 2002, Dr. J. Z., the veteran's private physician, 
submitted a letter to VA stating that the veteran's arthritis 
was traumatic in nature and due to his truck accident in 
1963.  The Board acknowledges that a Dr. J. Z.'s letter 
indicates that the veteran reported that his disabilities 
were due to his truck accident.  However, it is clear that 
Dr. J. Z.'s statement reflects no more than a recording of 
medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA can not reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. 
g.,Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  In this case, the Board rejects the veteran's 
statement that he has had these disorder since service, more 
than 40 years ago, or that the accident in service was of a 
nature that it could have caused the disorders currently at 
issue.  The Board finds that the SMRs fully support this 
finding, which clearly indicates the very limited nature of 
this accident. 

The Board must finds that the post-service records, which 
fails to indicate a disorder until decades after service, and 
the SMRs, indicating no chronic disorder associated with the 
injury in service and the limited nature of the accident, 
clearly outweighs the medical opinion cited above.

With regard to the veteran's own opinion, the veteran does 
not have the medical expertise to find that his current 
disorder is related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Aside from Dr. J. Z.'s August 2002 letter, there is no post-
service medical evidence to provide a link between the 
veteran's period of active service over thirty years ago and 
his current diagnoses of arthritis of the knees, shoulder, 
and neck.  Lack of supporting medical evidence in the 
veteran's claims folder undermines the credibility of Dr. J. 
Z.'s letter.  As noted above, although an examiner can render 
a current diagnosis based on an examination of the veteran, 
the examiner's opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  See generally, Guimond v. Brown, 6 Vet. App. 
69 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  The fact that the veteran is filing claims with 
the VA regarding conditions that he does not have only 
undermines his overall credibility, thereby undermining the 
history he provided to this doctor. 

The Board must also find that the medical records cited above 
undermine the veteran's overall credibility, providing 
negative evidence to the veteran's claims, as a whole.  

The Board finds that the preponderance of the evidence is 
against service connection for right leg, right shoulder, and 
neck disabilities.  38 U.S.C.A. § 5107(b).  The appeals are 
denied.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the July 2001 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, and private medical 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent credible medical evidence showing 
or indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and opinion is not necessary to decide the claim.  
See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and post-
service medical records provide no basis to grant these 
claims, and provide highly negative evidence against the 
claims, the Board finds no basis for a VA examination to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  Even though the veteran's SMRs show that he 
was in a truck accident in November 1963, there is no 
evidence to establish that the accident was the cause of the 
claimed disabilities and clear indications, in the form of 
the separation examination and the post-service medical 
record that indicates there were no residuals from this 
accident in service.    

In this case, it is important to note that the Board has 
considered the medical opinion cited above and the decision 
in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, the outcome of this claim hinges on what occurred, 
or more precisely what did not occur, during service.  In the 
absence of evidence of the residuals of an in-service injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding disorders he 
alleges began as the result of the truck accident, which is 
clearly not supported by the SMRs and the total lack of 
treatment for these disorders for nearly 50 years.   

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  In this case, the SMRs not only 
do not support these claims, but provide highly probative 
evidence against all claims. 

ORDER

Service connection for bilateral hand disabilities is denied.  

Service connection for bilateral arm disabilities

Service connection for a right leg disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a neck disability is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


